—Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered June 7, 2000, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years, unanimously affirmed.
Defendant’s request for an agency charge was properly denied since there was no reasonable view of the evidence, viewed most favorably to defendant, that defendant participated in the transaction as an agent for the undercover buyer (see, People v Herring, 83 NY2d 780). The evidence clearly established that defendant acted as a steerer and order taker in the drug transaction, and “there was no evidence that defendant had any other reason to risk arrest by assisting a total stranger in purchasing drugs” (People v Elvy, 277 AD2d 80, 80, lv denied 96 NY2d 783). Concur — Nardelli, J.P., Tom, Mazzarelli, Lemer and Buckley, JJ.